EXHIBIT 99.3 Item 8.Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page Consolidated Financial Statements as of September 2, 2010 and September 3, 2009 and for the fiscal years ended September 2, 2010, September 3, 2009 and August 28, 2008: Consolidated Statements of Operations 2 Consolidated Balance Sheets 3 Consolidated Statements of Shareholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 40 Financial Statement Schedule: Schedule II – Valuation and Qualifying Accounts 42 1 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in millions except per share amounts) For the year ended September 2, 2010 September 3, 2009 August 28, 2008 Net sales $ $ $ Cost of goods sold Gross margin ) ) Selling, general and administrative Research and development Restructure ) 70 33 Goodwill impairment 58 Other operating (income) expense, net ) ) Operating income (loss) ) ) Gain from acquisition of Numonyx Interest income 18 22 79 Interest expense ) ) ) Other non-operating income (expense), net 54 ) Income tax (provision) benefit 19 (1 ) ) Equity in net income (loss) of equity method investees, net of tax ) ) Net income (loss) ) ) Net (income) loss attributable to noncontrolling interests ) 10 Net income (loss) attributable to Micron $ $ ) $ ) Earnings (loss) per share: Basic $ $ ) $ ) Diluted ) ) Number of shares used in per share calculations: Basic Diluted See accompanying notes to consolidated financial statements. 2 MICRON TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in millions except par value amounts) As of September 2, 2010 September 3, 2009 Assets Cash and equivalents $ $ Receivables Inventories Other current assets 74 Total current assets Intangible assets, net Property, plant and equipment, net Equity method investments Restricted cash 56 Other noncurrent assets Total assets $ $ Liabilities and equity Accounts payable and accrued expenses $ $ Deferred income Equipment purchase contracts Current portion of long-term debt Total current liabilities Long-term debt Other noncurrent liabilities Total liabilities Commitments and contingencies Micron shareholders’ equity: Common stock, $0.10 par value, 3,000 shares authorized, 994.5 shares issued and outstanding (848.7 in 2009) 99 85 Additional capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) 11 (4
